                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

SAMMY RAY BREWSTER                                   §

VS.                                                  §                CIVIL ACTION NO. 1:19cv413

DIRECTOR, TDCJ-CID                                   §


               MEMORANDUM OPINION AND ORDER REGARDING VENUE

        Petitioner Sammy Ray Brewster, an inmate confined in the Telford Unit of the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus.

                                               Discussion

        Petitioner filed this petition for writ of habeas corpus in the federal judicial district in which

he was convicted. Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of

habeas corpus in the federal judicial district in which he was convicted or the district in which he is

incarcerated. As petitioner is incarcerated in this district, this court has jurisdiction over the petition.

        The Telford Unit is in Bowie County. While Bowie County is in the Eastern District of

Texas, it is in the Texarkana Division rather than the Beaumont Division. As a result, this case

should be transferred to the Texarkana Division of this court.

                                                 ORDER

        For the reasons set forth above, it is ORDERED that this petition for writ of habeas corpus

is TRANSFERRED to the Texarkana Division of this court.


       SIGNED this 26th day of November, 2019.




                                                         _________________________
                                                         Zack Hawthorn
                                                         United States Magistrate Judge
